[Cite as State v. Parker, 2022-Ohio-2355.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 110563
                 v.                                :

ALTON PARKER,                                      :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: July 1, 2022


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-18-629839-A
                                 Application for Reopening
                                     Motion No. 553274


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellee.

                 Alton D. Parker, pro se.


CORNELIUS J. O’SULLIVAN, JR., J.:

                   Alton Parker has filed a timely App.R. 26(B) application for

reopening. Parker is attempting to reopen the appellate judgment, rendered in State

v. Parker, 8th Dist. Cuyahoga No. CA-21-110563, 2021-Ohio-3468, that affirmed his
convictions and sentence of incarceration imposed in State v. Parker, Cuyahoga C.P.

No. CR-18-629839, for four counts of rape (R.C. 2907.02(A)(2)), two counts of

sexual   battery   (R.C.   2907.03(A)(1)),    and   three   counts    of   kidnapping

(R.C. 2905.01(A)(4)). We decline to reopen Parker’s appeal.

   I.     Standard of Review Applicable to App.R. 26(B) Application for
          Reopening

               An application for reopening shall be granted if there exists a genuine

issue as to whether an applicant was deprived of the effective assistance of his

appellate counsel. See App.R. 26(B)(5). To establish a claim of ineffective assistance

of appellate counsel, Parker is required to establish that the performance of his

appellate counsel was deficient and the deficiency resulted in prejudice. Strickland

v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989.

               In Strickland, the United States Supreme Court held that a court's

scrutiny of an attorney's work must be highly deferential. The court further stated

that it is all too tempting for a defendant to second-guess his attorney after

conviction and that it would be too easy for a court to conclude that a specific act or

omission was deficient, especially when examining the matter in hindsight. Thus, a

court must indulge in a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy. Strickland.
                 Moreover, even if Parker establishes that an error by his appellate

counsel was professionally unreasonable, Parker must further establish that he was

prejudiced; but for the unreasonable error there exists a reasonable probability that

the results of his appeal would have been different.          Reasonable probability,

regarding an application for reopening, is defined as a probability sufficient to

undermine confidence in the outcome of the appeal. State v. May, 8th Dist.

Cuyahoga No. 97354, 2012-Ohio-5504.

II. First Proposed Assignment of Error – Consecutive Sentences

                 Parker’s first assignment of error in support of his application for

reopening, is:

      The trial court erred by imposing consecutive sentences that were
      clearly and convincingly unsupported by record and contrary to law.

                 Parker, through his first proposed assignment of error, argues that his

appellate counsel failed to argue on appeal the issue of consecutive sentences of

incarceration.    Specifically,   Parker   argues   that   consecutive   sentences   of

incarceration were not warranted under R.C. 2929.14(C)(4).

                 In order to impose consecutive prison terms of incarceration, the trial

court must make three findings on the record. Initially, the trial court must find that

consecutive sentences are “necessary to protect the public from future crime or to

punish the offender.” R.C. 2929.14(C)(4). The trial court must next find that

“consecutive sentences are not disproportionate to the seriousness of the offender’s
conduct and to the danger the offender poses to the public.” Id. Finally, the trial

court must find on the record one or more of the following:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
      courses of conduct adequately reflects the seriousness of the offender's
      conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

Id.

               The trial court, in order to make the required statutory findings, must

state that it engaged in the required analysis, that it considered the statutory criteria,

and must specify the factors that resulted in the decision to impose consecutive

sentences of incarceration. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177,

16 N.E.3d 659; State v. Edmonson, 86 Ohio St.3d 324, 715 N.E.2d 131 (1999); State

v. Liddy, 8th Dist. Cuyahoga No. 110848, 2022-Ohio-1673; State v. Scott, 8th Dist.

Cuyahoga No. 109689, 2022-Ohio-1486. Finally, the trial court is required to

incorporate its findings into its sentencing journal entry but need not recite a

“talismanic incantation of the words of the statute.” Bonnell at ¶ 37.

               A review of the record demonstrates that the trial court considered all

the statutory requirements and made the necessary findings for imposing
consecutive sentences pursuant to R.C. 2929.14(C)(4): (1) the harm to the victims

was so great that a single prison term would not adequately reflect the seriousness

of the offenses, (2) consecutive sentences were necessary to protect the public and

to punish Parker, and (3) the consecutive sentences were not disproportionate to the

seriousness of Parker’s conduct. (Tr. 970 - 976). Further, the record demonstrates

sufficient evidence to support the trial court's findings and the trial court also

included the required findings in its judgment entry.

              Parker’s first proposed assignment of error is not well taken and does

not support the claim of ineffective assistance of appellate counsel.

III. Second Proposed Assignment of Error – Allied Offenses

              Parker’s second proposed assignment of error, in support of his

application for reopening, is:

      The trial court violated the Double Jeopardy Clause when it failed to
      merge all allied offenses of similar import.

              Parker, through his second proposed assignment of error, argues that

appellate counsel should have raised the issue of allied offenses on appeal.

Specifically, Parker argues that the kidnapping offense associated with victims N.C.

and J.R. should have merged with the sexual battery or rape offenses “because all of

the kidnappings were incidental to the rapes or lesser-included sexual batteries.”

      Under R.C. 2941.25(B), a defendant whose conduct supports multiple
      offenses may be convicted of all the offenses if any one of the following
      is true: (1) the conduct constitutes offenses of dissimilar import, (2) the
      conduct shows that the offenses were committed separately, or (3) the
      conduct shows that the offenses were committed with separate animus.
State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, paragraph three

of the syllabus.

               The counts of kidnapping associated with victims N.C. and J.R.

occurred when the victims were transported in a motor vehicle from where they

were originally found to another location where the offenses of rape or sexual battery

were committed by Parker. There exists a separate animus as to each offense

sufficient to support separate convictions. State v. Logan, 60 Ohio St.2d 126, 397

N.E.2d 1345 (1979); State v. Fuller, 8th Dist. Cuyahoga No. 108915, 2020-Ohio-

6735; State v. Cook, 8th Dist. Cuyahoga No. 95987, 2011-Ohio-5156.

               Parker’s second proposed assignment of error is not well taken and

does not support the claim of ineffective assistance of appellate counsel.

IV. Third Proposed Assignment of Error – Bifurcation

               Parker’s third proposed assignment of error is:

      The trial court prejudiced Appellant to an unfair trial in failing to
      severance all separate victims.

               Parker, through his third proposed assignment of error, argues that

the trial court erred by failing to conduct four separate trials. Specifically, Parker

argues that he was prejudiced by the failure of the trial court to bifurcate the one

trial into four separate and distinct trials with regard to each victim.

               It is well established that Ohio law and Crim.R. 8(A) favor the joinder

of multiple offenses into a single trial. In fact, “‘[t]he law favors joining multiple

offenses in a single trial under Crim.R. 8(A) if the offenses charged are of the same
or similar character.’” State v. Lott, 51 Ohio St.3d 160, 163, 555 N.E.2d 293 (1990),

quoting State v. Torres, 66 Ohio St.2d 340, 343, 421 N.E.2d 1288 (1981). Joinder is

liberally permitted to conserve judicial resources, reduce the chance of incongruous

results in successive trials, and diminish inconvenience to the witnesses. State v.

Schaim, 65 Ohio St.3d 51, 600 N.E.2d 661 (1992).

               Herein, three victims separately testified as to the offenses committed

by Parker, and we find that the evidence presented was simple and direct enough so

that the jury easily segregated the evidence. State v. Brinkley, 105 Ohio St.3d 231,

2005-Ohio-1507, 824 N.E.2d 959; State v. Johnson, 88 Ohio St.3d 95, 723 N.E.2d

1054 (2000); State v. Wilson, 8th Dist. Cuyahoga No. 102921, 2016-Ohio-2718. It

must also be noted that Parker entered a plea of guilty to a bifurcated count of rape,

that involved a fourth victim, and thus waived any error associated with the plea of

guilty via bifurcation. Parker's guilty plea waived any complaint as to claims of

constitutional violations not related to the entry of the guilty plea. See State v.

Fitzpatrick, 102 Ohio St.3d 321, 2004-Ohio-3167, 810 N.E.2d 927; State v. Spates,

64 Ohio St.3d 269, 595 N.E.2d 351 (1992), paragraph two of the syllabus (guilty plea

waives defendant's right to challenge deprivation of counsel at preliminary hearing

stage); State v. Kelley, 57 Ohio St.3d 127, 566 N.E.2d 658 (1991), paragraph two of

the syllabus (a plea of guilty effectively waives all appealable errors at trial unrelated

to the entry of the plea).

               Parker’s third proposed assignment of error is not well taken and does

not support the claim of ineffective assistance of appellate counsel.
           Application for reopening is denied.




CORNELIUS J. O’SULLIVAN, JR., JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR